IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROBERT M. VONSON,                      : No. 442 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
JOHN J. MARTIN, KIMBERLY D.            :
MARTIN, JANINE EDWARDS & LAW           :
OFFICES OF MARTIN & EDWARDS,           :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 5th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.